     Case 2:21-cv-00667-APG-EJY Document 47 Filed 07/27/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    AIMEE MORRISON,                                           Case No. 2:21-cv-00667-APG-EJY
 5                   Plaintiff,
                                                                              ORDER
 6          v.
 7    JOE BRANCATO; OSWEGO COUNTY,
 8                   Defendants.
 9

10          Pending before the Court are pro se Plaintiff’s Motions for Relief (ECF Nos. 15, 19, 34).
11   Defendants filed a Response to each Motion (ECF Nos. 22, 25, 43, respectively) contending that the
12   Motions should be denied because Plaintiff failed to meet procedural requirements for filing Motions
13   before this Court.
14          Pursuant to Federal Rule of Civil Procedure 7(b)(2), any motion seeking relief from the Court
15   must: “(A) be in writing unless made during a hearing or trial; (B) state with particularity the grounds
16   for seeking the order; and (C) state the relief sought.” Nevada Local Rule 7-2 further requires that
17   all motions “must be supported by a memorandum of points and authorities.” Under LR 7-2(d), “the
18   failure of a moving party to file points and authorities in support of a motion constitutes a consent
19   to the denial of the motion.”
20          Plaintiff’s Motions are procedurally deficient under Federal and Local Rules.               The
21   allegations contained therein are difficult to understand and contain largely unintelligible statements
22   concerning Defendant Joe Brancato and various other individuals not named as defendants in this
23   action. The Motions do not contain memorandums of points and authorities and fail to state in any
24   intelligible manner what relief, if any, Plaintiff seeks. After careful review of Plaintiff’s Motions,
25   the Court finds that she does not seek any relief that the Court could grant. Therefore, the Court
26   denies Plaintiff’s Motions.
27          Plaintiff has also filed numerous “Notices” that contain similar, largely unintelligible,
28   statements. See ECF Nos. 14, 16, 21, 30, 31, 32, 33, 38, 39, 40, 41, 42, 46. Court filings are
                                                       1
     Case 2:21-cv-00667-APG-EJY Document 47 Filed 07/27/21 Page 2 of 2




 1   generally limited to complaints, responses to complaints, requests for injunctive relief,

 2   dispositive motions,1 responses, replies, and status reports or other informational documents

 3   if there is an order from the Court asking for such information. Plaintiff’s repeated Notice of

 4   Motion filings are inappropriate and unnecessary. Plaintiff is advised to cease filing these

 5   documents absent an order from the Court to do so.

 6            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motions for Relief (ECF Nos. 15,

 7   19, 34) are DENIED.

 8            Dated this 27th day of July, 2021.

 9

10

11
                                                           ELAYNA J. YOUCHAH
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27   1
              Plaintiff has been twice advised by the Court concerning the requirements to file or defend against dispositive
     motions like motions to dismiss, motions for judgment on the pleadings, and motions for summary judgment. ECF Nos.
28   7, 9.
                                                               2
